           4:18-cv-02981-RBH        Date Filed 11/05/18      Entry Number 3       Page 1 of 2




                                   UNITED STATES DISTRICT COURT
                                    DISTRICT OF SOUTH CAROLINA
                                            FLORENCE DIVISION
_______________________________________________
                                                            )
UNITED STATES OF AMERICA,                                   )
                                                            )
                             Plaintiff,                     )
                                                            )
                     v.                                     )
                                                            )
48,877 bags, more or less, of kratom powder in 30 gram, )
100 gram, and 250 gram configurations labeled in part:      )
“Earth Kratom . . . Supplement Facts . . . Distributed by )
Fire Wholesale”                                             )
                                                            )
6,681 bags, more or less, of kratom capsules in 30 count, )   Civil Action No.
65 count, 100 count, 150 count, and 300 count               )
configurations, labeled in part: “Earth Kratom . . .        )
Supplement Facts . . . Distributed by Fire Wholesale”       )
                                                            )
17,772 kilograms, more or less, of bulk kratom powder in )
1 kilogram, 5 kilogram, 10 kilogram, 20 kilogram, 25        )
kilogram, 30 kilogram packages                              )
                                                            )
836 kilograms, more or less, of bulk kratom capsules        )
                                                            )
400 bottles, more or less, of 72 and 75 count kratom        )
capsules, labeled in part: “Earth Kratom . . . Supplement )
Facts . . . Distributed by Fire Wholesale”                  )
                                                            )
and                                                         )
                                                            )
all other quantities of the aforesaid articles of food with )
any lot number and in any size or type container that are )
labeled or otherwise appear to contain, or are, kratom,     )
located at 706 Seaboard Street, Myrtle Beach, South         )
Carolina or 710-B Seaboard Street, Myrtle Beach, South )
Carolina.                                                   )
                                                            )
                              Defendants.                   )
_______________________________________________ )

                       APPLICATION WARRANT FOR ARREST IN REM

        The United States of America respectfully requests that the Clerk of this Court issue the attached

 Warrant of Arrest in Rem, pursuant to Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or

 Maritime Claims and Asset Forfeiture Actions. In support of its application, the United States says the

 following:

                                                    1
          4:18-cv-02981-RBH          Date Filed 11/05/18       Entry Number 3      Page 2 of 2




       1. On November 5, 2018, the United States filed a complaint for civil forfeiture in rem in the

above-referenced case, which seeks the forfeiture of articles of food identified in the caption (“Defendant

Articles”)

       2. The Defendant Articles are located at the premises known as 706 Seaboard Street, Myrtle

Beach, South Carolina, and 710-B Seaboard Street, Myrtle Beach, South Carolina.

       3. Under the circumstances present in this case, Supplemental Rule G(3)(b)(i) directs the Clerk

of Court to issue an arrest warrant in rem for the arrest of the Defendant Articles.

       WHEREFORE, the United States respectfully requests that the Clerk of the Court issue the

attached warrant of arrest in rem.



                                                        Respectfully submitted,

                                                        SHERRI A. LYDON
                                                        United States Attorney


                                                        By: s/ Carrie Fisher Sherard
                                                        CARRIE A. FISHER SHERARD
                                                        Assistant United States Attorney
                                                        55 Beattie Place, Suite 700
                                                        Greenville, SC 29601
                                                        (864) 282-2111
                                                        Carrie.A.Fisher@usdoj.gov




                                                    2
